IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        :                                NO. 475
                              :
ORDER REVISING THE COMMENT TO :                                CRIMINAL PROCEDURAL RULES
RULE 523 OF THE PENNSYLVANIA  :
RULES OF CRIMINAL PROCEDURE   :                                DOCKET
                              :
                              :


                                                ORDER

PER CURIAM

       AND NOW, this 15th day of June, 2016, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 45 Pa.B. 7288 (December 26, 2015), and in the Atlantic Reporter (Third
Series Advance Sheets, Vol. 126), and a Final Report to be published with this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the revision of the Comment to Pennsylvania Rule of Criminal
Procedure 523 is approved in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective October 1, 2016.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.